Citation Nr: 0924535	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-42 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2005, the Veteran testified at a Board hearing at 
the RO.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

This matter was last before the Board in February 2006, when 
adjudication of the Veteran's TDIU claim was deferred pending 
the resolution of other issues.  In this decision, the Board 
also denied claims of service connection for a dental 
disability for compensation purposes and posttraumatic stress 
disorder (PTSD), as well as claims of entitlement to a rating 
in excess of 20 percent for degenerative joint disease (DJD) 
of the left knee with laxity, entitlement to a rating in 
excess of 20 percent for DJD of the left knee with limited 
motion, and entitlement to a rating in excess of 10 percent 
for DJD of the right knee.  At this time, the Board also 
remanded the Veteran's claims for service connection for 
hearing loss, tinnitus and entitlement to compensation 
benefits for erectile dysfunction under 38 U.S.C.A. § 1151.  

Following the Board's Remand, in an April 2008 rating 
decision, the RO granted the Veteran's claims for service 
connection for hearing loss, tinnitus and entitlement to 
compensation benefits for erectile dysfunction under 
38 U.S.C.A. § 1151.  Accordingly, the only claim remaining is 
that for a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

With regard to the claim for a TDIU, the Veteran asserts that 
he is entitled to this benefit.  He has reported that he was 
laid off sometime in 1983 and that he last worked as a 
boilermaker.  See VA examination report dated in August 1992; 
see also Veteran's claim (VA Form 21-8940), received in 
August 1998.  It does not appear that he has worked since 
approximately 1983.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran does not currently have a service-connected 
disability that is evaluated as more than 40 percent 
disabling, and his current combined rating is 50 percent.  
See April 2008 rating decision.  Accordingly, at no time has 
the Veteran met the minimum schedular requirements for a 
TDIU.  See 38 C.F.R. § 4.16(a) (2008). 

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2008).  

A VA examination report, dated in July 2008, shows that the 
examiner stated that the Veteran's service-connected 
disabilities were as least as likely as not severe enough to 
preclude him from "obtaining or maintaining any form of 
gainful employment consistent with his education and 
experience."  The examiner noted that the Veteran had last 
worked as a mechanic, loading heavy equipment on railroad 
cars and was unable to perform his job since 1982.  

The Board is precluded by regulation from assigning an 
extraschedular rating under in the first instance.  However, 
given the evidence, the Board has determined that a Remand is 
required so that this case can be referred to the Director of 
VA's Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to 
VA's Director of Compensation and Pension 
Service in accordance with 38 C.F.R. § 
3.321(b) for consideration of entitlement 
to a TDIU on an extraschedular basis.

2.  If the claim remains denied, issue 
an appropriate supplemental statement 
of the case, provide the Veteran and 
his representative with an appropriate 
period of time to respond, and forward 
the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


